DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application PCT/KR2018/015642 filed on 12/11/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zeng(US10395144).

Regarding claim 1, Zeng teaches an operation method of a vehicular electronic device, the method comprising:
Receiving at least one image data from at least one camera installed in a vehicle, by at least one processor(col 9 lines 25-39 disclosing the cogent camera API  receiving an image from at least one camera and processes the image through a convolutional layer. col 4 lines 47-60 disclosing the camera is on installed in the vehicle);
Generating a common feature map based on the image data using a convolutional neural network(CNN), by the at lest one processor(col 9 lines 46-56 disclosing the convolutional layer generating a learned visual feature map “common feature map” from the image using convolutional neural network);
And providing the common feature map to each of an object detection network, a bottom network, and a three-dimensional network, by the a least one processor(col 9 lines 57-63 disclosing providing the feature map to a fully connected neural networks which detect objects. The names of the networks are not given any patenable weight because they are non-functional descriptive material).

Regarding claim 2, Zeng teaches the method of claim 1, wherein the CNN includes a plurality of convolutional layers and at least one pooling layer(col 9 lines 65-68 disclosing a plurality of convolutional layers. Col 11 lines35-5- disclosing at least a pooling layer in step 614).

Regarding claim 3, Zeng teaches the method of claim 1, further comprising extracting a first feature map for detecting an object on the common feature map using the object detection network, by the at least one processor(col 9 line 64-col 10 line 22 discloses extracting a first level feature map using the object detection networks on the feature map).


Predicting a bounding box of the object based on the first feature map, by the at least one processor(col 11 lines 36-51 disclosing a bound box are created based on the combined visual and range map “feature map”); and
Predicting a type of object based on the first feature map, by the at least one processor (col 9 lines 64-col 10 line 9 disclosing the networks produce outputs associated with whether known road features or object are present. This is interpreted as predicting the type of objects in the feature map are present).

Regarding claim 16, Zeng teaches the vehicular electronic device of claim 14, wherein the processor is configured to extract a first feature map for detecting an object based on the common feature map using the object detection network, to predict a bounding box of the object based on the first feature map, and to predict a type of the object based on the first feature map(col 9 line 64-col 10 line22 discloses extracting a first level feature map using the object detection networks on the feature map. col 11 lines 36-51 disclosing a bound box are created based on the combined visual and range map “feature map”. col 9 lines 64-col 10 line 9 disclosing the networks produce outputs associated with whether known road features or object are present. This is interpreted as predicting the type of objects in the feature map are present).

Claims 14-15 are rejected for similar reasons as claims 1,2 respectively, see above rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected for being unpatentable by Zeng(110395144) in view of Noda(US20180373942).
Regarding claim 7, Zeng teaches the method of claim 1 further comprising a third feature map for estimating 3d information based on the common feature map using the 3d network, by the at least one processor(col 9 lines 46-56 disclosing the convolutional layer generating a learned visual feature map “common feature map” from the image and the depth map. This makes the generated feature map a three dimension feature map).
Zeng does not teach a 3d network. 
Noda teaches a 3d network([0056] disclosing using a neural network to acquire the pose and distance to object and using the information to calculate a 3d position and orientation of the object. The neural network can be considered a 3d network since it allows obtaining the 3d features).
in order to obtain the 3d position of the object.

Claim 8 is rejected for being unpatentable by Zeng(110395144) in view of Noda(US20180373942) and Nguyen(US10853449).

Regarding claim 8, Zeng as modified by Noda teaches the method of claim 7, further by applying a fully connected layer to the third feature map, by the at least one processor(Noda [0056] disclosing a neural network layer for obtaining 3d information of the object).
	Zeng as modified by Noda does not teach comprising acquiring a 3d dimension of the object.
	Nguyen teaches comprising acquiring a 3d dimension of the object(Abstract disclosing three dimensional convolutional neural network to interpret volumetric data).
Zeng as modified by Noda and Nguyen are analogous art because they are in the same field of endeavor, Convolutional neural network for volume determining. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of in order to determine a volume of the object.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Zeng(US10395144) in view of Noda, and in further view of Hara (Designing deep convolutional neural networks for continuous object orientation estimation 02/06/2017).

Regarding claim 9, Zeng as modified by Noda teaches the method of claim 7. Zeng as modified by Noda does not teach further comprising: Acquiring a plurality of discrete orientations of the object based on the third feature map, by the at least one processor. Acquiring continuous orientation of the object by performing mean shift on the plurality of discrete orientations, by the at least one processor.
Hara teaches Acquiring a plurality of discrete orientations of the object based on the third feature map, by the at least one processor(section 3.1.3 approach 3 disclosing obtaining discrete range orientations “plurality” of the object); and 
Acquiring continuous orientation of the object by performing mean shift on the plurality of discrete orientations, by the at least one processor (section 3.1.3 approach 3 continues to disclose obtaining a continuous orientation using the mean-shift algorithm).
Zeng as modified by Noda and Hara are analogous art because they are in the same field of endeavor, Convolutional neural network for object orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Zeng as modified by Noda to in order to successfully recover the continuous orientation without the need for further discretization.

Claims 18 is rejected for being unpatentable by Zeng(110395144) in view of Noda(US20180373942) and Hara (Designing deep convolutional neural networks for continuous object orientation estimation) and Nguyen(US10853449) and Nguyen(US10853449).

Regarding Claim 18, Zeng teaches The vehicular electronic device of claim 14. Zeng does not teach wherein    the    processor    is    configured to extract    a third feature map for estimating 3D information based on the common feature map using the 3D network (col 9 lines 46-56 disclosing the convolutional layer generating a learned visual feature map “common feature map” from the image and the depth map. This makes the generated feature map a three dimension feature map).
Zeng does not teach a 3d network, to acquire a 3D dimension of the object by applying a fully connected layer to the third feature map, to acquire a plurality of discrete orientations of the object based on the third feature map, and to acquire continuous orientation of the object by performing mean shift on the plurality of discrete orientations.
[0056] disclosing using a neural network to acquire the pose and distance to object and using the information to calculate a 3d position and orientation of the object. The neural network can be considered a 3d network since it allows obtaining the 3d features).
Zeng and Noda are analogous art because they are in the same field of endeavor, Convolutional neural network for object orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Zeng to incorporate the teaching of Noda of a 3d network in order to obtain the 3d position of the object.

	Nguyen teaches to acquire a 3D dimension of the object by applying a fully connected layer to the third feature map(Abstract disclosing three dimensional convolutional neural network to interpret volumetric data).
Zeng and Nguyen are analogous art because they are in the same field of endeavor, Convolutional neural network for volume determining. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Zeng to incorporate the teaching of Nguyen of acquiring 3d dimension of the object in order to determine a volume of the object.

Hara teaches to acquire a plurality of discrete orientations of the object based on the third feature map, and to acquire continuous orientation of the object by performing mean shift on the plurality of discrete orientations (section 3.1.3 approach 3 disclosing obtaining discrete range orientations “plurality” of the object. Section 3.1.3 approach 3 continues to disclose obtaining a continuous orientation using the mean-shift algorithm).
Zeng and Hara are analogous art because they are in the same field of endeavor, Convolutional neural network for object orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Zeng to incorporate the teaching of Hara of acquiring a plurality of discrete orientations of the object based on the third feature map and acquiring continuous orientation of the object by performing mean shift on the plurality of discrete orientations in order to successfully recover the continuous orientation without the need for further discretization.


Allowable Subject Matter
Claims 5-6 and 10-13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable for disclosing the method of claim 1, further comprising extracting a second feature map for detecting a bottom based on the common feature map using the bottom network, by the at least one processor.
Claim 6 would be allowable for depending on claim 5.

Claim 11 would be allowable for depending on claim 10.
Claim 12 would be allowable for depending on claim 11. 
Claim 13 would be allowable for depending on claim 12.

Claim 17 would be allowable for disclosing the vehicular electronic device of claim 14, wherein the processor is configured to extract a second feature map for detecting a bottom based on the common feature map using the bottom network, to perform upsampling on the second feature map and to predict a free space and a bottom point of the object based on the upsampled second feature map.

Claim 19 would be allowable for disclosing the vehicular electronic device of claim 14, wherein the processor is configured to estimate a first distance value with the object through a first output value of the object detection network and a second output value of the bottom network, to estimate a second distance value with the object through a third output value of the 3d network, to compare the first distance value with the second distance value by comparing a size of a 2D bounding box of the object as a combination of the first output value and the second output value with a size of a 3d cube as an output value of the 3d network, and to provide the first distance value when 

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180137345 disclosing 3d feature maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664